Mr. Chief Justice Cartter
delivered the opinion of the Court:
The petition for certiorari in this case is based upon the single question, whether a tenancy from month to month is within the purview of the Maryland Act of 1793, chap. 43, which contains the following language:
“ In all cases where lands, tenements or messuages are let or leased for one or more years or at will and the lessor or lessors, their heirs, executors, administrators or assigns shall be desirous to have again and repossess the said lands,” &c. The act then goes on to provide the remedy which is sought in this case.
The object of this statute was to give a brief and summary remedy to the claimants of estates as against possessors with an estate less than an estate of freehold. The occupancies or tenancies in contemplation of this remedy apparently from the reason of the statute w7ould be brought within its cure in proportion as the term was shortened.
If a summary remedy upon a month’s notice is applicable *52to an estate for one year or more, a fortiori is it more applicable to an estate from month to month. To adopt any other conclusion compels the alternative of providing a remedy requiring more time to complete it than the term itself. Moreover at common law an estate less than a freehold, though it be for less than a year was neverthelss regarded as an estate for years, and would be brought within the remedy afforded by this statute, and such has been the interpretation given to it by this community for seventy years. For that reason, if for no other, we are not disposed to disturb it. In our opinion the remedies of this statute are as applicable to all possessions of a term less than a year as to those of one or more years.
The petition is, therefore, dismissed.